Citation Nr: 1809890	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-31 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis with limitation of flexion.

2.  Entitlement to an evaluation in excess of 20 percent for left knee instability.

3.  Entitlement to an evaluation in excess of 10 percent for right knee arthritis with limitation of flexion.

4.  Entitlement to a separate evaluation for right knee limitation of extension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2015, the Board remanded the appeal.  In April 2016, the Veteran testified before a Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  In January 2017, the Board remanded the appeal.

In October 2017, the Board afforded the Veteran an opportunity for another hearing in this appeal because the VLJ who had conducted the hearing is no longer employed with the Board.  He declined another hearing in this appeal.  See BVA Letter (October 2017); Hearing Related (October 2017).


FINDINGS OF FACT

1.  During the appeal period, left knee arthritis has not been more nearly manifested by ankylosis; frequent episodes of "locking, pain and joint effusion; symptomatic meniscectomy; flexion limited to 30 degrees or more; extension limited to 10 degrees or more ; impairment of tibia and fibula with either nonunion or malunion; or genu recurvatum.

2.  During the appeal period, neither the lay nor the medical evidence reflects severe left knee instability. 

3.  During the appeal period, right knee arthritis has not been more nearly manifested by ankylosis; frequent episodes of "locking, pain and joint effusion; symptomatic meniscectomy; flexion limited to 30 degrees or more; impairment of tibia and fibula with either nonunion or malunion; or genu recurvatum.

4.  During the appeal period, the Veteran had limitation of extension of the right knee to a compensable degree associated with service-connected right knee disability; extension was limited to 10 degrees from September 10, 2013, and was limited to 15 degrees from March 1, 2017.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for left knee arthritis are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5299-5260 (2017).

2.  The criteria for a disability evaluation in excess of 20 percent for left knee instability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 (2017).

3.  The criteria for a disability evaluation in excess of 10 percent for right knee arthritis are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5299-5260 (2017).

4.  The criteria for separate evaluation of 10 percent from September 10, 2013, and 20 percent from March 1, 2017, for right knee limitation of extension are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his representative, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Evaluations

The Veteran seeks evaluations in excess of 10 percent for left knee arthritis, in excess of 20 percent for left knee instability, and in excess of 10 percent for right knee arthritis.  See VA Form 21-0820 (July 2010); NOD (December 2010); VA Form 9 (November 2013); and Hearing Transcript (April 2016).  The Veteran has submitted numerous buddy statements to support his claim of entitlement to higher evaluations along with copies of private treatment and surgical records.

During the appeal period, the Veteran had a temporary total rating (100%) for the left knee based on convalescence from December 6, 2011 to February 1, 2012.  Also, during the appeal period, he had a temporary total rating (100%) for the right knee based on convalescence from August 6, 2012, to October 1, 2012, and August 11, 2015, to October 1, 2015.  See Rating Decision - Codesheet (August 2017).

A.  Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran's left and right knee arthritis is evaluated under Diagnostic Code 5299-5260; left knee instability is evaluated under Diagnostic Code 5257.  Hyphenated codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the knee warrants a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Moderate subluxation or lateral instability is rated at 20 percent, and severe subluxation or lateral instability at 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

B.  Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for left knee arthritis, in excess of 10 percent for left knee instability, and in excess of 10 percent right knee arthritis.  Neither the lay nor the medical evidence more nearly reflects the criteria for higher evaluations that assigned.  38 C.F.R. § 4.7.  However, as explained below, a separate rating is warranted for right knee limitation of extension.

During the appeal period, arthritis of the knees has not been more nearly manifested by flexion limited to 30 degrees or more.  The Veteran's statements and testimony along with other lay statements of record reflect limited range of motion in the knees.  However, while competent and credible, this evidence has limited probative value since it does not reflect with any precision the degree of limitation of motion in any particular plane (i.e. flexion or extension).  The medical evidence is far more probative since the measurements were obtained and recorded by medical professionals in accordance with evaluation procedures.  Multiple VA examinations of the knees have been performed, to include in April 2011, August 2013, and March 2017 and these consistently reflect flexion significantly better than 30 degrees for each knee.  For instance, flexion was limited (after repetitive use) to 105 degrees bilaterally, on VA exam in April 2011; flexion was limited to 90 degrees on the right and 110 degrees on the left on VA exam in August 2013; and flexion was limited to 100 degrees on right and 110 degrees on left on VA exam in March 2007.  A non-VA treatment record dated in July 2012 shows knee flexion to 130 degrees on the right and to 112 degrees on the left.  See Medical Treatment Record - Government Facility (August 2012).  The more probative evidence here shows flexion does not more nearly approximate 30 degrees (or worse) for either knee.  Therefore, a higher evaluation based on arthritis with limitation of flexion is not warranted.

During the appeal period, the left knee disability has not been more nearly manifested by severe recurrent subluxation or instability.  Lay statements and testimony reflect a history of instability and that the Veteran had almost fallen at times due to his left knee disorder.  However, report of VA examination dated in March 2017 reflects no objective findings for instability of the left knee joint.  At that time, history of instability was noted but the Veteran did not report any specific instances of instability to include during flare-ups.  He described flare-ups as episodes of pain occurring frequently and severely after walking more than one-half block or standing for more than 10 minutes.  He reported daily flare-ups occurring 2-3 times daily but denied that he was experiencing any flare-up at the time of this examination.  Notwithstanding, the Board observes that the Veteran's complaints and history did not suggest instability with flare-ups, or symptoms other than increased pain.  Reports of VA examination dated in April 2011 and August 2013 also reflect normal stability of the left knee joint and no subluxation although the Veteran reported that he regularly uses a knee brace.  Relevant treatment records show no chronic instability problems or documented giving out of the left knee and are significant primarily for complaints of pain limiting activities and treatment of arthritic-type knee pain.  Although the Veteran uses a knee brace, there is no indication that it is medically required for left knee joint instability.  While VA examination reports show reduced muscle strength on flexion and extension of each knee, there are no objective findings for muscle atrophy-suggesting that there is use of the extremity such that there is not atrophy of disuse.  As such, the Board finds that the evidence does not demonstrate a disability picture that more nearly reflects "severe" impairment of the left knee due to instability or subluxation.

The medical evidence of record shows that the Veteran had arthroscopic procedures on both knees.  However, he did not have a meniscectomy.  Furthermore, based on VA examination findings in April 2011, August 2013, and March 2017, he has remaining function of both lower extremities such that he would not be equally well-serviced by amputation with prosthesis.

The Board has considered whether a higher or separate evaluation is available under any other potentially applicable schedular provision.  In this regard, the Board finds that an evaluation is warranted for right knee limitation of extension.  During the appeal period, the Veteran had extension was limited to 10 degrees from September 10, 2013, and was limited to 15 degrees from March 1, 2017, based the VA examination findings of those dates.  Therefore, the criteria for a separate evaluation of 10 percent from September 10, 2013, and 20 percent from March 1, 2017, for right knee limitation of extension are met under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, for the left knee, a separate evaluation based on limitation of extension is not warranted since left knee extension has not been limited to a compensable degree at any time during the appeal.  Id.

Also, neither the Veteran's complaints nor medical findings reflect the criteria for a higher or separate evaluation other than now assigned for the left or right knee based on symptoms that more nearly approximate ankylosis; frequent episodes of "locking," pain and joint effusion; symptomatic knee with removal of cartilage; impairment of tibia and fibula with either nonunion or malunion; or genu recurvatum.  The more persuasive evidence, including VA examination reports during this appeal and the Veteran's documented complaints and findings during treatment visits, does not show the presence of any knee disability associated with these symptoms.  See 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5256, 5258, 5259, 5262, 5263.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain and limitation due to pain.  The Board has further considered the functional effect of the Veteran's bilateral knee problems on his usual occupation (brake company supervisor) and daily activities-including an inability to play sports, interference when playing with his grandchildren, driving limited to 1-1.5 hours at a time, difficulty getting in/out of low seated vehicles, and walking up/down stairs one step at a time.  However, it is noted that the Veteran appeared to have exaggerated symptomatic pain on VA examination in August 2013; and on VA psychiatric examination in May 2016, the Veteran reported regularly travelling (vacation) including recently to Jamaica, occasional fishing, and yard work (described as his responsibility) along with full time employment with a 1.5 month lost in past year due to a combination of vacations, bereavement, and knee issues. Neither the lay nor the medical evidence shows additional disability beyond that contemplated by the currently assigned disability evaluations.  The Board notes that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has further considered the lay evidence of popping and the medical evidence for crepitus of each knee.  However, neither the lay nor the medical evidence reflects any functional impairment not contemplated by the assigned evaluations associated with these symptoms.

The Board finds that the Veteran's own report of symptomatology along with the observations of others (lay evidence) is credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations based on arthritis with limitation of motion or knee impairment with recurrent subluxation or lateral instability.  In order to warrant a higher evaluation under Diagnostic Codes 5260, there must be the functional equivalent of flexion limited to 30 degrees or worse.  In order to warrant a higher evaluation under Diagnostic Code 5257, there must be the functional equivalent of "severe" knee impairment (i.e. severe recurrent subluxation or lateral instability).  In order to warrant a compensable evaluation under Diagnostic Code 5261, there must be the functional equivalent of extension limited to 10 degrees or worse.

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability ratings, his complaints along with the medical findings do not meet the schedular requirements for higher evaluations than now assigned, as explained and discussed above.

Weighing all the evidence of record, the Board finds that the weight of the evidence is against increased schedular evaluations for right and left knee disabilities.  However, a separate evaluation is warranted for right knee limitation of extension as explained above, under Diagnostic Code 5261.  Staged ratings, other than that described for right knee limitation of extension, are not warranted here because the factual findings do not show any distinct period where the service- connected disabilities exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  As the evidence of record is not roughly in equipoise, there is no doubt to resolve on those matters denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; and Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

An evaluation in excess of 10 percent for left knee arthritis with limitation of flexion is denied.

An evaluation in excess of 20 percent for left knee instability is denied.

An evaluation in excess of 10 percent for right knee arthritis with limitation of flexion is denied.

A separate evaluation of 10 percent from September 10, 2013, and 20 percent from March 1, 2017, for right knee limitation of extension is granted subject to the laws and regulations governing monetary awards.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


